Citation Nr: 0106909	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 30 percent for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



REMAND

The veteran served on active duty in the military from May 
1942 to October 1945.

In April 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, increased the 
rating for the veteran's service-connected anxiety disorder 
from 10 to 30 percent-effective from September 30, 1998, 
the date of receipt of his claim for a higher rating for this 
condition.  He appealed to the Board of Veterans' Appeals 
(Board) for a rating higher than 30 percent.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In his January 2000 substantive appeal (on VA Form 9, Appeal 
to the Board), the veteran alleged that he is entitled to a 
100 percent rating for his anxiety disorder because he is 
experiencing daily worsening of his memory loss; so much so 
that he loses track of conversations, forgets what he is 
saying, and has to stay at a personal care home to ensure 
that he is fed correctly and take his medications as 
prescribed.

An August 1998 statement from the veteran's private primary 
care physician confirms that he experiences, among other 
symptoms, memory loss (forgetfulness).  However, the private 
primary care physician did not indicate whether the veteran's 
memory impairment is due to his service-connected anxiety 
disorder or, instead, is attributable to his early dementia, 
which the private primary care physician also diagnosed.

A VA psychiatrist who more recently examined the veteran in 
February 1999 to determine the current severity of his 
service-connected anxiety disorder also confirmed that he 
experiences, among other symptoms, impairment in both his 
short-term and immediate memory, although his long-term 
memory is intact.  That examiner went on to note that the 
veteran also has significant cognitive deficits, that he 
should be treated for his anxiety symptoms, and that he is 
retired and needs help with his activities of daily living 
(ADLs) and finances.

Since it is unclear whether the veteran's memory impairment 
and cognitive deficits are symptoms of his service-connected 
anxiety disorder or, instead, are part and parcel of his 
early dementia, which is not service connected, he should 
undergo another VA psychiatric examination to obtain a 
medical opinion concerning this-particularly since these 
symptoms are among the various requirements for 50, 70, and 
100 percent ratings.  38 C.F.R. § 4.130, Diagnostic Code 9410 
(2000); Caffrey v. Brown, 6 Vet. App. 377 (1994); Mittleider 
v. West, 11 Vet. App. 181 (1998).  To ensure that the medical 
opinion provided is a fully informed one that takes into 
account the veteran's entire medical history and 
circumstances, it is imperative for the designated examiner 
to review and consider all of the pertinent medical and other 
evidence in the claims folder.  See EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of the medical providers from 
whom he received psychiatric treatment 
since 1990 and execute and return the 
necessary authorization forms for 
obtaining all such treatment records.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and severity of the 
service-connected psychiatric disorder 
and, particularly, to obtain a medical 
opinion indicating whether his memory 
impairment and cognitive deficits are 
related to his service-connected anxiety 
disorder or, instead, are part and parcel 
of his early dementia, which is not 
service connected.  

If the VA examiner determines that there 
is, in fact, a relationship between these 
symptoms and the service-connected 
anxiety disorder, the VA examiner should 
explain the nature and extent of this 
relationship.  The examiner should, if 
possible, discern which symptoms are 
attributable to the service-connected 
psychiatric disorder and which are 
attributable to any nonservice-connected 
disorder, to include any dementia.  

Prior to providing this medical opinion, 
however, it is imperative that the VA 
examiner review all of the pertinent 
medical and other evidence in the 
claims folder, including a complete copy 
of this remand, the August 1998 statement 
from the veteran's private primary care 
physician, and the report of the most 
recent VA compensation examination in 
February 1999.  The report of the current 
evaluation should include all complaints, 
clinical findings, and a discussion of 
the rationale underlying all opinions 
expressed-citing, if necessary, to 
specific evidence in the record.

3.  The RO should review the report of 
the examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

4.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits-
to include a summary of the relevant 
evidence and applicable laws, 
regulations, and other legal precedent 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2000).  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


